DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 3, 4, 6, 11, 14, 15, and 17-20 in the reply filed on 15 September 2022 is acknowledged.
3.	Applicants’ cancellation of claims 2 and 16 in the reply filed on 15 September 2022 is acknowledged.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 3-10, and 12-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,449,037 B1, claims 1-5 of U.S. Patent No. 10,874,506 B2, claims 1-14 of U.S. Patent No. 10,905,545 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 3-10, and 12-14 of the application and claims 1-6 of U.S. Patent No. 10,449,037 B1, claims 1-5 of U.S. Patent No. 10,874,506 B2, claims 1-14 of U.S. Patent No. 10,905,545 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-6 of U.S. Patent No. 10,449,037 B1, claims 1-5 of U.S. Patent No. 10,874,506 B2, claims 1-14 of U.S. Patent No. 10,905,545 B2 is in effect a “species” of the “generic” invention of claims 1, 3-10, and 12-14. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 3-10, and 12-14 of the application are anticipated by claims 1-6 of U.S. Patent No. 10,449,037 B1, claims 1-5 of U.S. Patent No. 10,874,506 B2, claims 1-14 of U.S. Patent No. 10,905,545 B2, it is not patentably distinct from claims 1-6 of U.S. Patent No. 10,449,037 B1, claims 1-5 of U.S. Patent No. 10,874,506 B2, claims 1-14 of U.S. Patent No. 10,905,545 B2.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (WO 2007/107589 A1; cited in Applicant’s IDS) in view of Boukhny et al. (US PG Pub No. 20100179544 A1; cited in Applicant’s IDS).
Referring to Figures 1-5, Berge et al. ‘589 discloses an apparatus comprising: 
a support structure (3) comprising an elastic polymer (page 7, lines 32-34; page 11, lines 8-22); 
first and second optical (page 15, lines 9-17) windows (1, 2) disposed on opposite sides of the support structure; 
two immiscible fluids (4, 5) disposed in a cavity formed by the support structure and the first and second optical windows (see, e.g., Figure 1); and
an electrode (electrode 11 and/or electrode 10) disposed on an inner surface (Figure 1 and page 9, lines 1-10) of the support structure within the cavity.
Berge et al. ‘589 disclose electrodes 10 and 11 as formed from Ni-gold (page 8, lines 3-4), which material is flexible (at least based on thinness) and elastic (based on teaching of page 11, lines 8-22). Further, this is already well known. For example, Boukhny et al. ‘544 teach a device comprising an elastic electrode (Figures 1 and 4 – electrode 122 and electrode 124) formed from an elastic metal alloy such as Nitinol ([0025]; [0026]) since “an object made from Nitinol can withstand a significant amount of deformation when a load is applied and return to its original shape when the load is removed” ([0025]; [0026]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an elastic electrode formed from an elastic metal alloy, as taught by Boukhny et al. ‘544, with the apparatus of Berge et al. ‘589, in order for said electrode to withstand a significant amount of deformation when a load is applied (e.g., folding; rolling; etc.) and return to its original shape when the load is removed.
Regarding the “sputtered elastic electrode”, paragraph [0043] of the instant application recites “The electrode 304 may be formed in various manners. For example, the electrode 304 may be stamped from foil of spring steel or Nitinol, for example. Alternatively, the electrode 304 may be formed via sputtering of a desired metal alloy on a sacrificial form substrate, that may subsequently be removed leaving the electrode 304. The electrode may also be formed using electroforming, where a sacrificial form substrate may be used to electroform the electrode out of a desired metal alloy, and then remove the substrate. It may also be laser cut into rings and in the case of Nitinol be thermoset in a conical shape at a temperature of approximately 500 °C”. In other words, there is no criticality with regards to an electrode formed by a well-known deposition process such as sputtering. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the elastic electrode of Berge et al. ‘589 in view of Boukhny et al. ‘544 to be a sputtered elastic electrode, because Applicant has not disclosed said materials as providing an advantage, as used for a particular purpose, or as solving a stated problem.
Regarding the “sputtered”, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Berge et al. ‘589 discloses the optical windows as being 1-100 microns in thickness (page 11, lines 12-15). The figures of Berge et al. ‘589 clearly show the electrode as being thinner than any of optical windows. Therefore Berge et al. ‘589 discloses wherein the elastic electrode has a thickness in a range of about 5 microns to about 100 microns. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured Berge et al. ‘589 electrode to have a thickness in a range of about 5 microns to about 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Berge et al. ‘589 in view of Boukhny et al. ‘544 teach wherein the elastic electrode is configured not to plastically deform after rolling or bending (Berge et al. ‘589 - page 11, lines 8-22; Boukhny et al. ‘544 - [0025]; [0026]).
Regarding claim 5, Berge et al. ‘589 discloses wherein the support structure is flexibly capable of being rolled up or folded (page 11, lines 8-22).
Regarding claim 6, Berge et al. ‘589 in view of Boukhny et al. ‘544 teach wherein said the elastic electrode is formed from an elastic metal alloy having “a minimum yield strain of 0.25%” (Boukhny et al. ‘544 teach the elastic electrode as formed from an elastic metal alloy such as Nitinol - [0025]; [0026]). The description of the instant application states Nitinol has yield strain of 5%. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Berge et al. ‘589 in view of Boukhny et al. ‘544 teach wherein elastic metal alloy is a shape-memory alloy (Boukhny et al. ‘544 teach the elastic electrode as formed from an elastic metal alloy such as Nitinol - [0025]; [0026], which is a shape-memory alloy).
Regarding claims 8-10, in particular, the list of potential elastic metal alloys (claim 8 – valve metal coated; claim 9 – spring steel; claim 10 – Ti6AL4V), at the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the elastic metal alloy of Berge et al. ‘589 in view of Boukhny et al. ‘544 to be valve metal coated; spring steel; or Ti6AL4V, because Applicant has not disclosed said materials as providing an advantage, as used for a particular purpose, or as solving a stated problem. They are referred in the disclosure of the instant application as “example materials”.
One of ordinary skill in the art, furthermore, would have expected Applicants’ invention to perform equally well with different elastic metal alloys, because any of said elastic metal alloys would have equally permitted withstand deformation, e.g., rolling/bending, without resulting in inelastic deformation and/or the formation of kinks and cracks.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Berge et al. ‘589 discloses further including control electronics (12, 13) electrically coupled to the elastic electrode, wherein at least the elastic electrode and the two immiscible fluids form a dynamic optic controlled by the control electronics, 
wherein an interface (6) between the two immiscible fluids forms a lens of the dynamic optic (page 7, line 17 to page 11, line 1), and 
wherein the two immiscible fluids include an oil (page 7, lines 17-22) and an electrolyte (e.g., water mixed with a salt – page 7, lines 19-20; page 12, lines 25-30).

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (WO 2007/107589 A1; cited in Applicant’s IDS) in view of Boukhny et al. (US PG Pub No. 20100179544 A1; cited in Applicant’s IDS), as applied to independent claim 1 above, and further in view of Berge (US PG Pub No. 2012/0310339 A1; cited in Applicant’s IDS), Otts et al. (US PG Pub No. 2013/0229618 A1; cited in Applicant’s IDS), and Jiang et al. (US PG Pub No. 2014/0253870 A1; cited in Applicant’s IDS).
Berge et al. ‘589 disclose insulation layer 11a as disposed on the electrode, but did not particularly disclose said layer as being a dielectric layer. Boukhny et al. ‘544 disclose a dielectric (Parylene) layer 126 disposed on the elastic electrode (Figure 4 – layer 126; [0010]; [0025]). Berge et al. ‘589 in view of Boukhny et al. ‘544 teach a dielectric (Parylene) layer disposed on the elastic electrode, except for particularly disclosing first and second dielectric layers. However, this is already known in the art. For example, each of Berge '339, Otts et al. ‘618, and Jiang et al. ‘870 teaches first (Parylene) and second (fluoropolymer or fluorinated polymer) dielectric layer disposed on an electrode (Berge '339 – Figure 6 – electrode 66 and dielectric/ fluoropolymer layer 68; Otts et al. ‘618 – Figure 3 - electrode 303 and dielectric-polymer layer 305; Figure 7 - electrode 702, dielectric layer 703, polymer layer 704; Jiang et al. ‘870 – Figures 3 and 4 – annular body 37 comprises an annular inner surface 33 comprising electrode 49, dielectric layer 51, polymer layer 53) in order to achieve large time constants of the electrowetting effect, and to optimize or adjust wettability characteristics or behavior for obtaining a desired meniscus shape (Berge '339 – [0012]; [0066]; Otts et al. ‘618 - Abstract; [0007]; [0053]; [0057]; [0058]; Jiang et al. ‘870 – [0010]; [0016]; [0028]; [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of first (Parylene) and second (fluoropolymer or fluorinated polymer) dielectric layer disposed on an electrode, as taught by each of Berge '339, Otts et al. ‘618, and Jiang et al. ‘870, with the ophthalmic device of Berge et al. ‘589 in view of Boukhny et al. ‘544, in order to achieve large time constants of the electrowetting effect, and to optimize or adjust wettability characteristics or behavior for obtaining a desired meniscus shape.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (WO 2007/107589 A1; cited in Applicant’s IDS) in view of Boukhny et al. (US PG Pub No. 20100179544 A1; cited in Applicant’s IDS), as applied to independent claim 1 above, and further in view of Berge et al. (US PG Pub No. 2012/0026596 A1; cited in Applicant’s IDS).
Berge et al. ‘589 discloses the inner surface has a conical frustum shape and is truncated at an inner most diameter of the conical frustum (Figure 1 and page 9, lines 1-10). Berge et al. ‘589 in view of Boukhny et al. ‘544 do not particularly disclose wherein the support structure further includes first and second recesses formed on a top side and a bottom side, respectively, the first and second recesses encircling an aperture defined by the support structure, 28Attorney Docket No.: VRLS-1-73425 wherein the first recess is defined by a first surface normal to a top surface of the top side, and a second surface normal to the first surface and extending toward the inner surface, wherein the second recess is defined by a third surface normal to a bottom surface of the bottom side, and a fourth surface normal to the third surface and extending toward the inner surface, and wherein a portion of the first optical window is disposed in the first recess, and a portion of the second optical window is disposed in the second recess. However, this is already known in the art. For example, Berge et al. ‘596 teaches a support structure including first and second recesses formed on a top side and a bottom side, respectively, the first and second recesses encircling an aperture defined by the support structure, 28Attorney Docket No.: VRLS-1-73425 wherein the first recess is defined by a first surface normal to a top surface of the top side, and a second surface normal to the first surface and extending toward the inner surface, wherein the second recess is defined by a third surface normal to a bottom surface of the bottom side, and a fourth surface normal to the third surface and extending toward the inner surface, and wherein a portion of the first optical window (308) is disposed in the first recess, and a portion of the second optical window (306) is disposed in the second recess (see annotated Figure 3A below) , in order to seal liquids/fluids in the lens ([0061]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a support structure including first and second recesses formed on a top side and a bottom side, respectively, the first and second recesses encircling an aperture defined by the support structure, 28Attorney Docket No.: VRLS-1-73425 wherein the first recess is defined by a first surface normal to a top surface of the top side, and a second surface normal to the first surface and extending toward the inner surface, wherein the second recess is defined by a third surface normal to a bottom surface of the bottom side, and a fourth surface normal to the third surface and extending toward the inner surface, and wherein a portion of the first optical window is disposed in the first recess, and a portion of the second optical window is disposed in the second recess, as taught by Berge et al. ‘596, with the ophthalmic device of Berge et al. ‘589 in view of Boukhny et al. ‘544, in order to seal liquids/fluids in the lens.

    PNG
    media_image1.png
    372
    563
    media_image1.png
    Greyscale

As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Response to Arguments
11.	Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive:
a. The Applicant argues – “Applicant respectfully submits that the standard for obviousness is not whether the applicant has disclosed an advantage to the claimed invention. Rather, as above, the MPEP requires a factual finding “...that the prior art include each element claimed....” M.P.E.P. § 2143 (A)(1) and that “[aJll words in a claim must be considered in judging the patentability of that claim against the prior art.” M.P.E.P. § 2143.03. Here, the cited references are silent with respect to a sputtered electrode, let alone a sputtered elastic
electrode disposed on an inner surface of a support structure within a cavity defined by
the support structure”. The Examiner respectfully disagrees.
	Regarding the “sputtered elastic electrode”, paragraph [0043] of the instant application recites “The electrode 304 may be formed in various manners. For example, the electrode 304 may be stamped from foil of spring steel or Nitinol, for example. Alternatively, the electrode 304 may be formed via sputtering of a desired metal alloy on a sacrificial form substrate, that may subsequently be removed leaving the electrode 304. The electrode may also be formed using electroforming, where a sacrificial form substrate may be used to electroform the electrode out of a desired metal alloy, and then remove the substrate. It may also be laser cut into rings and in the case of Nitinol be thermoset in a conical shape at a temperature of approximately 500 °C”. 
	In other words, there is no criticality with regards to a “sputtered elastic electrode”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the elastic electrode of Berge et al. ‘589 in view of Boukhny et al. ‘544 to be a sputtered elastic electrode, because Applicant has not disclosed said materials as providing an advantage, as used for a particular purpose, or as solving a stated problem.
	As evidence of an electrode formed by a well-known deposition process such as sputtering see, e.g., Figure 13 and paragraph [0066] of Oh et al. (US PG Pub No. 2006/0256448 A1) and Figures 9-14 and paragraph [0169] of Pugh et al. (US PG Pub No. 2014/0002790 A1), each disclosing electrodes that are sputtered.

b. The Applicant argues – “Applicant respectfully submits that amended Claim 1 is not a product-by-process claim, as the Office Action asserts. Rather, Applicant respectfully submits that sputtered metal layers, such as the claimed sputtered elastic electrode, have structural and other characteristics that are different from metal layers deposited in other ways. The structure
implied by the process steps should be considered when assessing the patentability of claims over the prior art where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product”. The Examiner respectfully disagrees.
	Paragraph [0043] of the instant application recites “The electrode 304 may be formed in various manners. For example, the electrode 304 may be stamped from foil of spring steel or Nitinol, for example. Alternatively, the electrode 304 may be formed via sputtering of a desired metal alloy on a sacrificial form substrate, that may subsequently be removed leaving the electrode 304. The electrode may also be formed using electroforming, where a sacrificial form substrate may be used to electroform the electrode out of a desired metal alloy, and then remove the substrate. It may also be laser cut into rings and in the case of Nitinol be thermoset in a conical shape at a temperature of approximately 500 °C”. In other words, paragraph [0043] clearly implies the “sputtered” is a product-by-process. The Applicant argues “Applicant respectfully submits that sputtered metal layers, such as the claimed sputtered elastic electrode, have structural and other characteristics that are different from metal layers deposited in other ways”. However, the specification of the instant application (as originally filed) does not present any “structural and other characteristics that are different from metal layers deposited in other ways”.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774